Citation Nr: 1708883	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected recurrent disc herniation, status-post L5-S1 discectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, and May 1985 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reduced the rating assigned to the service-connected lumbar spine disability to 10 percent, effective March 1, 2008.  The Veteran disagreed with the reduction, and asserted entitlement to an increased rating for the service-connected lumbar spine disability.  A statement of the case (SOC) was issued in May 2009 and the Veteran perfected a timely substantive appeal in July 2009.

In November 2012, the Board denied the Veteran's claim to restore the previously assigned 40 percent rating for the lumbar spine disability.  The decision also denied the Veteran's claim of entitlement to an increased rating for the lumbar spine disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the appeal was pending at the Court, the Veteran's attorney and VA's Office of General Counsel issued a December 2013 Joint Motion for Remand.  In a December 2013 Order, the Court granted the Joint Motion, vacating the Board's decision as to both issues, and remanding the case to the Board.

In April 2014, the Board remanded the Veteran's claims for further development.  In a November 2015 decision, the Board determined that the reduction of the disability rating for the lumbar spine disability was improper, and the 40 percent rating was restored from March 1, 2008.  The November 2015 Board decision also remanded the issue of entitlement to an increased rating for the service-connected lumbar spine disability for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an October 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

In the November 2015 Remand, the Board also instructed that the Veteran be issued an SOC as to the issue of entitlement to service connection for an acquired psychiatric disorder to include depression.  Pursuant to the Board's instructions, an SOC was issued in September 2016; however, the Veteran did not file a substantive appeal.  An appeal as to the claim of entitlement to service connection for an acquired psychiatric disorder to include depression has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  As such, said issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

In the November 2015 Board decision, the issue of entitlement to a rating in excess of 40 percent for service-connected recurrent disc herniation status-post L5-S1 discectomy was remanded to the AOJ in order to afford the Veteran an updated VA examination to address the current severity of his disability.

A review of the record shows that the Veteran was sent an August 2016 letter, which advised him of the importance of appearing for a VA examination.  The Veteran subsequently failed to appear for a scheduled VA examination on October 19, 2016, as to his service-connected lumbar spine disability.  Pursuant to 38 C.F.R. §  3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).  When a claimant misses a scheduled VA examination, the Board must consider (1) whether the examination is necessary to establish the entitlement to the benefit sought, and (2) whether the claimant had good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The Veteran's representative has asserted that the Veteran was not properly notified of the scheduled VA examination.  See the Appellant's Post-Remand Brief dated January 2017.  To this end, the Board observes that the VA medical center (VAMC) letter, which notified the Veteran of the scheduled October 19, 2016, VA examination, appears to be dated October 21, 2016.  As such, the record suggests that the Veteran was not properly notified of his scheduled VA examination.  C.f., Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Jones v. West, 12 Vet. App. 98, 100-102 (1998).  Therefore, in an abundance of caution, the Board herein orders that this matter again be remanded in order to schedule the Veteran for another examination as to his service-connected lumbar spine disability.

The Veteran is again advised that failure to report for any scheduled examinations, without good cause, will result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated from October 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine the nature and severity of the lumbar spine disability, to include his recurrent disc herniation status post L5-S1 discectomy.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should also specifically indicate whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

In rendering his/her findings, the examiner should also comment on the October 2014 letter from Dr. D.W. in which he indicated that the Veteran could not stand or remain seated for an extended period of time.  The examiner should also address the June 2015 letter from Dr. D.W., in which he concluded that the Veteran's lumbar spine disability is totally disabling.

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disability.  The examiner should specifically indicate if there is any bladder impairment.  The examiner should also specifically indicate whether there is any radiculopathy and, if so, the nerve affected and the degree of impairment.  In this regard, the examiner should offer an opinion as to the onset of the Veteran's radiculopathy affecting the left lower extremity, as reflected in the July 2014 VA examination.

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability is manifested by intervertebral disc syndrome, and, if so, the examiner should document the number of weeks, if any, during the past 12 months that he Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In addition, the examiner should address the impact of the lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, adjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

